t




                                The Attorney              General of Texas

JIM MATTOX                                          October 22,    1985
Attorney General


Supreme Court BulldIng         Honorable S. Dorbandi: Carroll                     Opinion No. JM-365
P. 0. Box 1254S                Anderson County Attorney
*ustIn. TX. 7571% 2540         P. 0. Box 707                                      ue:    Clarification   of statute6
512l4752501
                               Palestine. Taxas    75801                          relating     to approval of sub-
Taisx 9101874-1367
Teleco~ler 512/475028S
                                                                                  division    plats

                               Dear Hr. Carroll:
714 JAckson. Suite 700
Dallas. TX. 75202.4506                You have requested clarification        of the current statutes relating
214l742-SS44
                               to the power and dul:y of the comrmissiouers court of Anderson County
                               and the power and duty of the city of Palestine                  to approve maps and
4S24 Alberta Ave., Suite 160   plats of subdlvisiom        that are located outside the corporate limits of
El Paso, TX. 789052793         the city of Palestine.            It is our opinion that within the city of
915l5333S4                     Palestine's     one-mile extraterritorial        jurisdiction,      as determined by
                               article    970a. V.T.C.!;..    a subdivision    plat shall not be filed without
,r    ems. Suite 700           the authorization       of lboth the city of Palestine          and Anderson County.
HG-van, TX. 770023111          Both the city and th'z county are authorized to independently regulate
713l2235SS5                    subdivisions      within the area of the one-mile extraterritorial                juris-
                               diction,     except that. whenever the regulations             of the city and the
                               county are in conflkt,            the more stringent       provisions    prevail.       In
SO6 Broadway. Suite 312
Lubbock, TX. 794013679
                               untncorporated       areas outside      the city's      one-mile     extraterritorial
SOW’47-5238                    jurisdiction,       the county Is authorized           to approve or disapprove
                               subdivision      plats   and the city has no authority             to regulate       sub-
                               divisions     or approve the filing       of plats,     except as provided by the
4309 N. Tsnlh. Suite 6
                               Interlocal     Cooperatim    Act.
McAllen. TX. 78501-1685
512mS2.4547
                                      In March of 198Z1, this office       issued an oplnlon on the authority
                               of the city of Pales,c:ine at that time to approve subdivision            maps and
2w Maln PIUS. suite 400        plats    for land locat'ed outside       the city     limits.   Attorney General
San Antonlo. TX. 782052797
                               Opinion JM-20 (1983).         traced   the enactment of and amendmants to
512Q25.4191
                               articles    97Qa. 974a. 6626, and 6626a. V.T.C.S..         as well as interpreta-
                               tions of the acts b), the courts and this office,             and concluded that
An Equal OpportunItyI          the city of Palestine       had the authority      and duty to approve or dia-
Altlrmallve Actlon Employer    approve ~11 maps and plats of subdivisions           of land located within five
                               miles    of its    corporiate    boundaries.      Since the iasuanca      of that
                               opinion, three sessic~ns of the legislature          have enacted, reenacted and
                               amended those and other statutes           relating     to the approval of sub-
                               division    plats.

                                     Acts  1983.     68tt, Leg., ch. 327. at 1717. both amended article
                               6626a.   V.T.C.S.,      an3 enacted  article 6626aa, V.T.C.S.. as a new




                                                                  p. 1672
.   ,




        Eouorable    S. Dorbandt Carroll       - Page.2      (~~-365)
                                                                                                    /




        statute.    As amended by &apter        327. article  6626a applied   to all
        counties with an exception      that is not applicable    to Anderson County
        and authorized a ccmmissionc!rs court to refuse approval of a plat of a
        subdivision   for any tract      ‘of land situated   without the corporate
        limits    of any city   if    the plat    does not meet the requirements
        authorized by that act.      V.T.C.S. art. 6626a. Ill,     3, 4.  As enacted
        by chapter 327. article    662t~a.aprovides in part. that

                     [i]n areas under B city’s           extraterritorial        juris-
                     diction    as defineed by [article            970a],     no plat
                     shall be flied with the county clerk without the
                     authorization       of both the citv and the county.
                     Inside said extratsrritorial           jurisdiction      the city
                     shall    have indeplendent authority               to    regulate
                     subdivisions     under [article       970a], and [974a], and
                     other    statutes      applicable      to cities;        and the
                     county     shall      have     independent        authority       to
                     regulate     subdivisil>ns     under [article       6626a],     and
                     other    statutes      applicable     to counties.          Inside
                     said extraterritorial          jurisdiction       whenever such
                     city regulations       t&flict     with such county regula-
                     tiohs , -the more stringent             provisions       of such
                     regulations      shall    govern; and in unincorporated
                     areas outside said extraterritorial              jurisdiction      s
                     city    shall   har%o        authority      to regulate        sub-
                     divisions     or to authorize         the filing       of plats,
                     except as provided by The Interlocal                 Cooperation
                     Act [article      4413 (32c)].       (Emphasis added).

        Acts 1983. 68th Leg.,        ch. 3:!i’. $2, at 1720-21.

               Attorney      General    0pin:Lon JM-121.          issued     in December 1983,
        concluded that, notwithstand%ng that articles                  974a and 6626, V.T.C.S.,
        provided for city approval elf subdivision                 plats within five miles of
        the corporate        limits    of ,r city,        the amendment and enactment of
        articles     6626a and 6626aa, respectively.                by chapter 327 impliedly
        repealed the five-mile         rsnge and provided instead that a city may not
        exercise     plat approval authority          outside the city’s         extraterritorial
        jurisdiction      as that area :Ls determined by article                970a.     It is our
        opinion that “said extraterritorial                jurisdiction”      within the meaning
        of article        6626aa is       a city’s       extraterritorial        jurisdiction       as
        datermined by article         970a.     Article     6626aa expressly       states that in
        areas under a city’s            ext:aterrltorlal         jurisdiction      as defined       by
        article     970a. a plat may uot be filed without the authorization                         of
        both the city and the courty.               Article     970a establishes        extraterri-
        torlal    jurisdiction      of one nile for s city with Palestine’s                  popula-
        Mon.       V.T.C.S.     art.     970a.    03(A)(2).         Article     6626aa expressly
        provides that inside.“sald          extraterritorial        jurisdiction”      (one mile in
        the case of Palestine).            the city and the county nay Independently




                                                 p. 1673
Bonorable   S. Dorbandt Carroll       - Page' 3    (JM-365)
                                                                                        /




regulate     subdivisions.       Th*! city may exercise        its authority        under
articles    97Oa and 974s and other applicable              statutes     to extend by
ordinance     the city's       rUlC,S and regulations         governing      plats     and
subdivisions     of land and to 'apbrove or disapprove maps and plats of
subdivisions     not conforming to the city's         standards.       The county may
exercise    its authority       to r'egulate subdivisions       under article       6626a
(now article      6702-1,    92.401) and other applicable          statutes.       Either
the city or the county may enforce its regulations.                 However, article
6626aa expressly         provides   that when the city's           and the county's
regulations     conflict    "inside   said extraterritorfal       jurisdiction"       (one
mile In the case of Palestk~e),           the more stringent       regulations      shall
govern.    -See Attorney Generlll Opinion JM-121 (1983).
      Prior to the enactment of chapter 327. the Regular Session of the
Sixty-eighth    Legislature  enrwted the Property Code as a recodification
of existing      law without c.ny substantive     change in the law.       The
recodification      of former article    6626 as section     12.002 of the
Property Code provided that the commissioners court of a county must
authorize the map or plat of a subdivision       if the property is located
five miles or more outside !:he corporate limits of a city and that the
governing body or planning commission of the city must authorize             a
subdivision    plat if the prc,perty is located vithln five miles of the
corporate limits of the city.       The enactment of chapter 327 lmpliedly
repealed the provisions     of section 12.002 of the Property Code to the
extent that they conflicted     with chapter 327.

      Also prior to the enactment of chapter 327. the Regular Session
of the Sixty-eighth      Legislature  placed the former version of article
6626a In the County Road anS Bridge Act without amendment. Acts 1983,
68th Leg..       ch. 288. 12.W2,      at 1459 (codified      as art.    6702-1,
V.T.C.S.).      In addition    to the fact that chapter 327 was a later
enactment by the same sess:lon. subsequently         in July 1984, the County
Road and Bridge Act was rcrised        and reenacted to incorporate     in that
act the same provisions        which had been enacted as article       6626a by
chapter 327 and to expressly repeal article         6626a.   See V.T.C.S. art.
6702-l.    $2.401, as amended by Acts 1984, 68th Leg.. 2d.S..         ch. 8. at
44.   See also Attorney General Opinion JM-121 at 510.

      In Attorney General Cpinion .JM-121. this office             concluded that
the five-mile     range for city approval of subdivision          plats contained
in both article     6626 and article     974a were impliedly     repealed in 1983
by the enactment of articld! 6626aa in chapter 327.             Subsequently,   the
Sixty-ninth     Legislature    anended section      1 of article     974a for the
limited purpose of authorizing        use of a corner of the survey or tract
to be subdivided as a reference point for the plat. in addition to the
use of the original       corner of the original        survey.   Acts 1985, 69th
Leg., ch. 346. at 2601.         III so doing, the legislature        reenacted the
original    language in section     1 of article     974a which states that the
owner of a tract of land situated            vithin    the corporate    limits,  or




                                       p. 1674
Eonorable      S. Dorbandt Carroll    - Page-4      (JM-365)




within five miles of the corporate      limits,   of a city shall cause a
plat to be made which describes     the subdivision     by metes and bounds
and locates    it with respecl: to a corner of the survey.          We do not
believe   that the act of the Sixty-ninth       Legislature   reinstated  the
five-mile   range for city approval of subdivision     plats.

      The orlglnal       act relal:ing     to the platting         of subdivisions     was
passed in 1927. giving cltj.es authority                over the filing     of plats of
subdivisions     within five miles of the city limits.               IO 1944, the Texas
Supreme Court held that an amendment to article                   6626 in 1931, giving
counties man and olat annrowal authority.                  reuealed the article       974a
“extraterritorial”      * plat-approval       jurisdictfon       of the cities.         See
Travalter v. Schaefer,          179 S.W.2d 765 (Tex. 1944); Attorney Gene=
opinion   JM-20 (1983).       A 1949 act of the legislature            amended section 1
of article     974a by making the requirements more detailed                 for maps or
plats of land lying within jncorporated              cities    or within five miles of
a city.     In 1951, a Texas court of civil               appeals held that the 1949
act amending section         1 of s.rticle     974a did not restore to the cities
the subdiv.vision plat authodty            which had been vested in the cities
prior to the 1931 amendment csf article             6626.     The court stated that If
the legislature       desired    to reinvest       the cities      with authority     over
maps and plats         of subdivtded        laud outside        the city    limits,     the
legislature     must use language Indicating            a clear intention       to modify
the provisions      of the 1931 amendment to article                6626.   See City of
Corpus Christi v. Gouger, 2Iit S.W.2d 870 (Tex. Civ. App. -%                      Antonio
1951, writ ref’d).         It IS our opinion that a court also vould deter-
mine that the 1985 amendment of section                    1 of article     974a, which
relate8    only to survey in?ormation             required     for subdivision      plats,
does not impliedly repeal the provisions               of article     6626aa and article
6702-l.    section 2.401, just as the court of civil                 appeals determined
that the 1949 amendment of section 1 of article                  974a. which related to
detailed    requirements of srlbdlvlsion           plats,    did not implledly      repeal
the provisions      of article      5626 which earlier         had deprived cities       of
the authority to disapprove subdivision               plats outside the city limlts.

       Eence, we conclude       that the basic     statutory    provisions    that
determine the power and duty of Palestine             and Anderson County to
approve maps and plats of subdivtsions         located    outside the city are
section    2.401 of the County Road and Bridge Act, article                6702-1,
V.T.C.S.,    and section    1 oE article   6626aa. V.T.C.S.        Additionally.
articles    970a and 974a. V.T.C.S.,     determine the area of the city’s
extraterritorial    jurisdiction    and the city’s     regulatory   authority    in
that   area.

                                      SUMMARY

                     Amap or plat of a subdivislon   located within
               the   city of Palestine’s one-mile extraterritorial
               jurisdiction   shall not be filed   with the county



                                      p. 1675
                                               ,
Honorable S. Dorbandt CarrolL - Page 5               (JM-365)




          clerk without the authorization             of both the city
          of Palestine      and ,4nderson County.          Both the city
          and the county my independently                  regulate   sub-
          divisions    vithin     the area of the one-mile extra-
          territorial      jurlsd!lction       except   that,    when the
          regulations      of the city         and the county are in
          conflict,    the mom stringent           provisions     prevail.
          Only the county           1s authorized        to approve or
          disapprove       plats     of    subdivisions       located     in
          unincorporated       arms outside        the city's     one-mile
          extraterritorial       jucisdiction.




                                                   -JIM        MATTOX
                                                    Attorney    General of Texas

TOMGRF+EN
First Assistant     Attorney     General

DAVID R. RICBARDS
Executive Assistant Attorney         General

ROBERTGRAY
Special Assistant     Attorney     General

RICX GILPIN
Chairman, Opinion Committee

Prepared by, Nancy Sutton
Assistant Attorney General

APPROVED:
OPINIONCOMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Gulllory
Jim Noellinger
Jennifer Riggs
Nancy Sutton
Sarah Woelk




                                           p. 1676